Case 4:20-mj-07286-N/A-MSA Document 1 Filed 03/24/20 Page lofi

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Reggie Juan Manuel MAGISTRATE'S CASE NO.

DOB: 1985; United States

cO-07286mJ

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)(ii), 1324(a)(1)(B)(, and 1324(a)(1)(B)Gid)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about March 23, 2020, in the District of Arizona, Reggie Juan Manuel, knowing and in reckless
disregard of the fact that certain illegal aliens, Juan Luis Sanchez-Solis and Gabriel Castillo-Mora, had come
to, entered and remained in the United States in violation of law, did transport and move said aliens within
the United States by means of transportation and otherwise, in furtherance of such violation of law and did
so for the purpose of private financial gain, and placing in jeopardy the life of any person; in violation of
Title 8, United States Code, Sections 1324(a)(1)(A)(i),1324(a)G)(B)@) and 1324(a)(1)(B) Gi).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about March 23, 2020, in the District of Arizona, United States Border Patrol Agents (BPA) saw a 2019 Chrysler
300 driving southbound on FR-1 with one visible occupant. The vehicle parked at a residence in the village of
Menegers where two subjects ran to the vehicle. The vehicle left the village and was now traveling northbound on FR-
1. The BPA followed the vehicle for approximately four miles and could only see the driver and no other passengers.
The BPA suspected that the passengers were hiding. The BPA conducted a vehicle stop and identified the driver as
Reggie Juan Manuel. No other passengers were observed. The BPA saw fresh handprints on the trunk of the car.
Manuel did not give the BPA consent to search the trunk and the BPA requested a service dog. Once the service dog
arrived it alerted to an area near the trunk. The BPA found two illegal aliens hiding in the trunk.

Material witnesses Juan Luis Sanchez-Solis and Gabriel Castillo-Mora stated they had arranged to be smuggled into
the United States for money. Both said they crossed the border illegally.

In a post-Miranda statement, Manuel said he agreed to pick up illegal aliens for someone and transport them to her
house. He said they would negotiate payment at a later time. He picked up two illegal aliens at a house which is vacant
in the Village of Menegers.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Juan Luis Sanchez-Solis and Gabriel Castillo-
Mora

 

 

Detention Requested SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is RICARDO ISLAVA Digitally signed by CARDO ISLAVA
true and correct to the best of my knowledge. acne

AUTHORIZED BY: AUSA JAAfi OFFICIAL TITLE

 

BPA Ricardo H. Islava

 

Sworn by telephone _x

 

 

 

 

 

y

SIGNATURE OF MAGISTRATE JUDGED: 4 ¢ DATE
Sangaeyy), Kor CQh March 24, 2020

See Federal rotes of Criminal Procedure “CT a4 iF
